Case 5:20-cv-00768-TJH-PVC Document 9-12 Filed 04/14/20 Page 1 of 6 Page ID #:291


     1   SAMIR DEGER-SEN*                       AHILAN ARULANANTHAM
         samir.deger-sen@lw.com                 (SBN 237841)
     2   WILLIAM M. FRIEDMAN*                   aarulanantham@aclusocal.org
         william.friedman@lw.com                MICHAEL KAUFMAN
     3   LATHAM & WATKINS LLP                   (SBN 254575)
         555 Eleventh Street, NW                mkaufman@aclusocal.org
     4   Suite 1000                             JESSICA KARP BANSAL
         Washington, D.C. 20004-1304            (SBN 277347)
     5   Tel: 202.637.2200                      jbansal@aclusocal.org
         Fax: 202.637.2201                      MICHELLE (MINJU) CHO
     6                                          (SBN 321939)
         AMANDA BARNETT (SBN 319046)            mcho@aclusocal.org
     7   amanda.barnett@lw.com                  ACLU Foundation of Southern
         JESSIE CAMMACK (SBN 329794)            California
     8   jessie.cammack@lw.com                  1313 West 8th Street
         LATHAM & WATKINS LLP                   Los Angeles, CA 90017
     9   355 South Grand Avenue, Suite 100      Telephone: (213) 977-9500
         Los Angeles, California 90071-1560
   10    Tel: 213.485.1234
         Fax: 213.891.8763
   11
       Attorneys for Plaintiffs-Petitioners
   12 *Pro hac vice application forthcoming
   13
                          UNITED STATES DISTRICT COURT
   14                    CENTRAL DISTRICT OF CALIFORNIA
   15
      KELVIN HERNANDEZ ROMAN,                   )   Case No. 5:20-cv-00768
   16 BEATRIZ ANDREA FORERO                     )
      CHAVEZ, MIGUEL AGUILAR                    )   ADELANTO COVID
   17 ESTRADA, on behalf of themselves and      )
      all others similarly situated,            )   DECLARATION OF JOSE
   18                                           )   NEFTALI ROBLES
                    Petitioners-Plaintiffs,     )   RODRIGUEZ
   19                                           )
      v.                                        )
   20                                           )
      CHAD F. WOLF, Acting Secretary, U.S.      )
   21 Department of Homeland Security;          )
      MATTHEW T. ALBENCE, Deputy                )
   22 Director and Senior Official Performing   )
      the Duties of the Director, U.S.          )
   23 Immigration and Customs Enforcement;      )
      DAVID MARIN, Director of the Los          )
   24 Angeles Field Office, Enforcement and     )
      Removal Operations, U.S. Immigration      )
   25 and Customs Enforcement; and JAMES        )
      JANECKA, Warden, Adelanto ICE             )
   26 Processing Center,                        )
                                                )
   27               Respondents-Defendants.     )
                                                )
   28
Case 5:20-cv-00768-TJH-PVC Document 9-12 Filed 04/14/20 Page 2 of 6 Page ID #:292


    1           DECLARATION OF JOSE NEFTALI ROBLES RODRIGUEZ
    2         I, JOSE NEFTALI ROBLES RODRIGUEZ, hereby declare:
    3         1.     I make this declaration based on my own personal knowledge and if
    4   called to testify I could and would do so competently as follows:
    5         2.     I am 37 years old and a citizen of Guatemala. I came to the United
    6   States when I was twenty years old. My partner and I have been together for
    7   nineteen years. We have four sons, all United States citizens. My oldest son is
    8   fifteen and my youngest is just four years old.
    9         3.     I was diagnosed with type 2 diabetes when I was 25 years old. Since
   10   then, my blood sugar has never really been controlled. I have also been diagnosed
   11   with neuropathy as a result of nerve damage from the diabetes. My feet often feel
   12   like they are on fire. I often wake up in the middle of the night from the pain. I also
   13   have high blood pressure and high cholesterol.
   14         4.     I take many medicines to try to control my diabetes, including insulin
   15   twice a day and metformin three times a day. I also take medicine for my high
   16   cholesterol, my high blood pressure, and the pain in my feet.
   17         5.     I was detained in Adelanto detention center from December 6 until
   18   April 2, 2020, when this Court ordered my release.
   19         6.     I submit this declaration in support of a petition for a writ of habeas
   20   corpus and motion for a preliminary injunction based on the risks of serious illness
   21   and death due to the current COVID-19 pandemic that I, and others like me, face if
   22   detained in Adelanto.
   23   Living at Adelanto ICE Processing Facility
   24         7.     For all of my time in Adelanto, I shared a cell with three other people.
   25   I don’t know the exact measurements, but my best estimate is that the cell was
   26   about 8 feet by 10 feet. It had two sets of bunk beds. I slept on a top bunk.
   27         8.     Whenever all four of us were in the cell, it felt like there was no space
   28   to even walk.

                                                   1
Case 5:20-cv-00768-TJH-PVC Document 9-12 Filed 04/14/20 Page 3 of 6 Page ID #:293


    1         9.     There was one toilet and sink in our cell. We were responsible for
    2   cleaning it ourselves, but we often didn’t have the supplies we needed. Sometimes
    3   we had to use shampoo to clean the toilet because there was no soap.
    4         10.    My cell was in a dorm with about 70 people total. We all shared one
    5   common area and one shower area. The shower area had about seven showers. It
    6   was often dirty. There were no staff assigned to clean it; we had to clean it
    7   ourselves with whatever was available. Often, we cleaned with shampoo because
    8   there were no other cleaning supplies.
    9         11.    We took our meals in a cafeteria with the others in our dorm. There
   10   were usually between 6 and 10 people per table. We went down to eat in groups.
   11   My cell was in the third group. The cafeteria was always a mess by the time we got
   12   there. We were responsible for cleaning it ourselves, but the only thing we were
   13   given to clean was a dirty towel and a bucket of dirty water.
   14
   15   Adelanto’s COVID-19 response
   16         12.    I learned about the corona virus from watching television. The guards
   17   and staff never told us anything about it.
   18         13.    Shortly after the pandemic started, my dorm was put on quarantine for
   19   four days. We were never told why. After four days, things went back to normal.
   20         14.    Even after the coronavirus started to spread throughout the United
   21   States, us detainees were not given access to masks, gloves, or hand sanitizer and
   22   our temperatures were not regularly checked.
   23         15.    In my dorm there were six other people who were diabetic like me.
   24   There was also someone who had asthma. We were all worried that we could
   25   become very ill or die if we contracted the corona virus. We asked a nurse to give
   26   us masks so we could protect ourselves. She told us that was not permitted.
   27         16.    Even the guards and staff did not wear masks. They were constantly
   28   coming in and out for shift changes, and they didn’t seem to take any precautions.

                                                     2
Case 5:20-cv-00768-TJH-PVC Document 9-12 Filed 04/14/20 Page 4 of 6 Page ID #:294


    1   We all worried that they could be bringing the virus into the facility.
    2         17.    About two weeks before I was released, I got sick. I had a sore throat
    3   and a cough. The way to request a doctor visit at Adelanto is to send a “kite” with a
    4   written request. When I was sick I sent various “kites” requesting to see a doctor.
    5   For many days, I got no response. Finally, after two weeks, I was able to see a
    6   nurse who gave me ibuprofen.
    7         18.    I was never tested for COVID-19 at Adelanto. As far as I know, no
    8   one was.
    9   Release from Adelanto
   10         19.    When I was released from Adelanto, I thanked God.
   11         20.    I am now reunited with my family. I am living at home with my
   12   partner of 19 years and our four sons. My youngest, who is four, is so happy. He
   13   keeps trying to feed me. Being with them, and eating together, is a joy.
   14         21.    When I was at Adelanto, I was under so much stress. I had constant
   15   headaches. I was so worried about getting sick and maybe even dying there. Now I
   16   feel calm.
   17         22.    My family and I are doing all that we can to practice social distancing.
   18   We stay at home together all day. Sometimes we go outside for walks, but we
   19   always cover our faces and when we come back we make sure to wash our hands.
   20   We are constantly disinfecting everything, and looking out especially for our
   21   children. It feels so good to be able to do these simple things to protect myself and
   22   my family.
   23
   24
   25
   26
   27
   28

                                                  3
Case 5:20-cv-00768-TJH-PVC Document 9-12 Filed 04/14/20 Page 5 of 6 Page ID #:295
Case 5:20-cv-00768-TJH-PVC Document 9-12 Filed 04/14/20 Page 6 of 6 Page ID #:296




                               CERTIFICATE OF TRANSLATION


  I, Jessica Karp Bansal, certify that I am fluent in Spanish and English. I translated the foregoing
  declaration to Jose Neftali Robles Rodriguez in Spanish on April 12, 2020. After I completed
  translating the declaration, Mr. Robles Rodriguez verified that the contents of the foregoing
  declaration are true and accurate.



                                                                                   f(l2{ ~
                                                                               Date
